DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/23/20 and 12/17/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 38, the claim depends from claim 35, which requires that electrical stimulation signals are sent to each of the first electrodes. Claim 38 then states that one of the first electrodes is a reference electrode. This seems contradictory since if one of the first electrodes is a reference electrode, then each of the first electrodes are not receiving stimulation signals as required by claim 35. This contradiction renders the claim indefinite. Claim 41 is rejected based on its dependency from claim 38.
Claim 41 also recites the limitation "the first and third ones" in the claim.  There is insufficient antecedent basis for this limitation in the claim. It is believed that claim 41 should depend from claim 39 instead of claim 38.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, in claim 48, the “means for attaching” is considered to be an adhesive or any equivalent structure or technique, as disclosed in par. 0043 of the original specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35, 36, 47, 48 and 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Szeles (US 2012/0226333) in view of Brown et al. (US 2015/0112405).
Regarding claims 35, 36, 47, 55 and 56, Szeles discloses an auricular nerve field stimulation device, as seen in figure 1 (see abstract). Szeles discloses that there can be a plurality of electrodes, such that three or more are desirable (par. 0010). As an example, three electrode assemblies 6a-6c are shown, such that the electrodes are needle electrodes which are both configured to be percutaneously inserted into the auricle and also configured to merely non-percutaneously contact the auricle, if so desired by a user (par. 0024). Each electrode is positioned adjacent (i.e., “near”) the other electrodes and are electrically isolated from each other so that stimulation circuitry can utilize power sources and “gating circuitry” to apply first and second stimulation signals with at least different polarities to only specific electrodes in order to create an auricular nerve field (figures 1 and 9 and par. 0026-0027 and 0041). However, Szeles is silent as to including a plurality of first electrodes and a plurality of second electrodes to deliver the first and second stimulation signals, respectively. 
Brown discloses an auricular nerve field stimulation device, as seen in figures 1-4, and thus is analogous art with Szeles (see abstract). Brown further discloses that instead of using a single needle electrode at each location, a plurality of needle electrodes is preferred (par. 0043). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Szeles to utilize a plurality of needle electrodes at each location as taught by Brown since a plurality of needle electrodes as opposed to a single needle electrode provides for the unexpected result of a synergistic filed effect and not merely an additive electrical stimulation for pain reduction (see par. 0043 for motivation).
As such, after combining with Brown, Szeles will have a plurality of first electrodes (let’s call them electrodes 1, 2, 3 and 4) at position 6a and a plurality of second electrodes (let’s call them electrodes A, B, C and D) adjacent the first electrodes at position 6b. Therefore, the Examiner would consider the collective combination of electrodes 1 and 2 and electrodes A and B to be a first electrode assembly (as the claim requires no other structural limitations for the assembly then it has first and second electrodes) and the Examiner would consider the collective combination of electrodes 3 and 4 and electrodes C and D to be a second electrode assembly, such that a first set of electrical signals are only applied to first electrodes 1, 2, 3 and 4 and a second set of electrical signals are only applied to electrodes A, B, C and D, thus reading on claim 35.
Regarding claim 48, Szeles discloses a flexible carrier/housing 1 is attached near the ear/auricle (necessarily requiring a means for attaching) and all of the electrodes and circuitry are shown as being attached/supported by the carrier (figure 1 and par. 0024).
Regarding claims 53 and 54, Szeles is silent as to the housing/carrier being made of PVC, polyethylene or polyurethane, but the Examiner takes Official Notice that these were notoriously old and well known materials in the medical arts for forming electrical housings/carrier. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to utilize PVC, polyethylene or polyurethane in the carrier/housing as these materials are known to be durable, non-toxic and insulative.
Allowable Subject Matter
Claims 37, 39, 40, 42-44 and 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2004/0044390, US 8,761,872, US 2006/0122675, US 10,806,928, US 10,695,568, US 2013/0150923, US 10,052,257, US 9,901,734 and US 9,782,584.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792